Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims:
A caliper body of a disk brake comprising:
a cylinder portion that has a piston disposed therein and is internally provided with a liquid pressure chamber;
a bleeder boss portion 29,30 that communicates with the liquid pressure chamber and includes a bleeder hole 122 configured to discharge air from the liquid pressure chamber; and
a plurality of identifiers 112,116,
wherein at least one identifier 112 of the plurality of identifiers is formed in a region hidden by a bleeder plug 131 attached to the bleeder boss portion 29.
The prior art of record does not anticipate or render obvious, either alone or in combination the claimed limitations of claim 1.  Specifically the prior art of record does not show identifiers—or indicia, labels or markings in the claimed location on the brake caliper
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/13/21